Title: From John Quincy Adams to Thomas Boylston Adams, 12 November 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



12. Novr: 1804.

I have sent you under another cover, a copy of the President’s Message, with the documents, and the Journals of both Houses—We have hitherto done nothing, and this week being destined to horse-racing, will of course be passed in doing more nothing. This morning came a Message, with nominations for appointments; consisting only of those which have been made during the recess—The only one deserving remark is that of Mr: Monroe, as Envoy Extraordinary to Spain, in the room of Mr. Pinckney, he intending to return.
Mr: William Pinckney, the former Commissioner, associated with Messrs: Gore and Trumbull, has arrived—and the report in circulation is that he is to be appointed Attorney General, instead of Mr: Lincoln, who is to resign—For this however I do not vouch—As Mr: Wright behind me is this moment assuring his neighbour Mr: White, that there is nothing in it, and that Mr: Lincoln will not resign.
16. Novr: 1804.
The attendance upon the races has been so faithful and punctual that both Houses of Congress have scarcely been able to meet enough to adjourn, untill this day—And now on meeting we have found nothing better to do than to adjourn over untill next Monday—Next week I suppose we shall begin upon some business.
I received last Evening a letter from my father, and am grieved to hear of our dear Mother’s illness—The accounts of your Elections give great satisfaction to the Virginians.—My wife and children are well, as were Mr: Cranch’s family, when I last saw him two days ago.
